Houghton, J.
¶30 (dissenting) — I respectfully dissent from my colleagues’ decision that allows Betcha.com to operate as it intends. I do so fully knowing and understanding that the rules of statutory construction could provide a basis for the majority’s opinion. And although, in my usual judicial course, I follow the majority’s cited statutory construction principles, I cannot do so here. Another principle requires us not to read a statute so literally that it would result in absurd consequences. Tingey v. Haisch, 159 Wn.2d 652, 663-64, 152 P.3d 1020 (2007). Unfortunately, absurd consequences will occur here.
¶31 In enacting the Washington State Gambling Act, chapter 9.46 RCW, the legislature declared that
[tjhe public policy of the state of Washington on gambling is to keep the criminal element out of gambling and to promote the social welfare of the people by limiting the nature and scope of gambling activities and by strict regulation and control.
RCW 9.46.010.
¶32 Certainly the legislature did not intend that Betcha.com, while running its operation on foreign-based servers, could provide an unregulated platform for Internet wagering that undoubtedly will result in unpaid wagers being collected through unlawful means. Most certainly this is not the result the legislature intended when it set forth its strong declaration of public policy against unregulated gambling. Thus, I dissent.
Review granted at 166 Wn.2d 1019 (2009).